BROSKY, Judge,
concurring.
I concur in the result reached by the majority since I agree that the instant case must be remanded to the trial court for a new trial.
Perhaps appellants would not have testified and admitted to smoking marijuana, possessing marijuana and giving marijuana to Mary Specht if they had known that the trial court would not give a jury charge on entrapment. However, I believe that the failure to give a jury charge on entrapment was not as damaging to appellants’ case as the trial court’s indication to appellants that it would submit the entrapment issue to the jury: that trial court action provided inducement to appellants to testify and absent their highly damaging testimony it is quite conceivable that the jury may not have convicted them of possession of marijuana, possession with intent to deliver marijuana and conspiracy, regardless of the giving or withholding of any jury charge on entrapment.